DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2017/0122398 to Michiyama et al in view of WO document no. 2018/047845 to Kadowaki.
Regarding Claim 1, Michiyama et al disclose an anti-vibration apparatus 10 having a bracket 14 (see Figure 1) comprising an anti-vibration body 12 in which a first mounting member 16 and a second mounting member 18 are connected by a body rubber elastic body 20, wherein, in the anti-vibration apparatus 10 having the bracket 14, the anti-vibration apparatus body 12 is horizontally mounted to the bracket 14 by fitting fitting parts 30 disposed on two sides of a width direction of the second mounting member 18 in the anti-vibration apparatus body 12 to fitting grooves 80 disposed on opposite inner surfaces on two sides of a width direction of the bracket 14 (see Figures 1 and 5 and paragraph 0057).
	However, Michiyama et al do not disclose a locking hole provided on a deep wall part located on a deep side in a mounting direction of the second mounting member in the bracket nor a locking part disposed at a tip portion in the mounting direction of the second mounting member to the bracket, and prevents return in a direction opposite to the mounting direction by inserting and locking the locking part to the locking hole.
	Kadowaki is relied upon merely for his teachings of an anti-vibration apparatus (see Figures 9 and 10) having a locking hole 56A provided on a deep wall part 51 or 52 of a deep side in a mounting direction of a second mounting member 20 in a bracket 50 (see Figures 9 and 10), and a locking part 25A disposed at a tip portion in the mounting direction of the second mounting member 20 to the bracket 50 to prevent return in a direction opposite to the mounting direction by inserting and locking the locking part 25A to the locking hole 56A (see Figures 9 and 10 and paragraphs 0054-0057, 0067, and 0068).

	Regarding Claim 2, Kadowaki further discloses a recess open to outside (see Figure 10 and the angled recessed portions of walls 51 and 52 just above holes 56A) provided on the deep wall part (i.e., at wall parts 51c and 52c) of the bracket 50, and the locking hole 56A is formed on a bottom part of the recess (see Figure 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2010/0264570 to Thierry et al., PG Publication No. 2015/0252866 to Muraoka et al., PG Publication No. 2016/0238102 to Goto et al., U.S. Patent No. 9,739,333 to Michiyama et al., PG Publication No. 2017/0335920 to Kanaya et al., PG Publication No. 2017/0341500 to Oki et al., and U.S. Patent No. 10,906,384 to Kadowaki et al all disclose anti-vibration apparatus similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/21/22